                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         YELENA OSTROVSKAYA, et al.,
                                   7                                                          Case No. 18-cv-06903-HSG
                                                         Plaintiffs,
                                   8
                                                  v.                                          CONDITIONAL ORDER OF
                                   9                                                          DISMISSAL
                                         ALLEGRO COZUMEL RESORT, et al.,
                                  10                                                          Re: Dkt. No. 47
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                               The Court having entered an Order (Dkt. No. 47) granting the joint motion to approve a
                                  13

                                  14   minor’s compromise (Dkt. No. 44), and having been advised by the parties that the relevant

                                  15   transfer of funds shall be completed within 30 days (Dkt. No. 43-5 at 10) from the date of the

                                  16   above-mentioned Order,
                                  17           IT IS HEREBY ORDERED that this case be dismissed with prejudice; provided, however,
                                  18
                                       that if any party hereto shall certify to this Court, with proof of service of a copy thereon on
                                  19
                                       opposing counsel, within 45 days from the date hereof, that the agreed consideration for said
                                  20
                                       settlement has not been delivered over, the foregoing Order shall stand vacated and this case shall
                                  21

                                  22   forthwith be restored to the calendar to be set for trial.

                                  23
                                       Dated: 2/21/2020
                                  24

                                  25
                                                                                                     ________________________
                                  26                                                                 HAYWOOD S. GILLIAM, JR.
                                                                                                     United States District Judge
                                  27

                                  28
